Allow me, Sir, on behalf of my delegation, to congratulate you most warmly on your election to the presidency of the 
thirty-sixth session of the General Assembly. My delegation is pleased to see as President a representative of a brother country, the Republic of Iraq, with which my country has fraternal and privileged relations.
217.	Your competence, your talent as a skilled diplomat and your vast experience will, I am convinced, enable us to accomplish our work successfully.
218.	May I also, Mi. President, pay a tribute to your predecessor, Mr. Riidiger von Wechmar, of the Federal Republic of Germany, who, with competence and devotion, did so much to seek satisfactory solutions to the many problems that arose during his term of office.
219.	I should also like to express my heartfelt congratulations and words of welcome to the Republic of Vanuatu and Belize. I am convinced that these two countries will find support and assistance in this Assembly.
220.	I also wish to express my deep gratitude to the SecretaryGeneral for his tireless efforts to carry out his difficult tasks in order to preserve the ideals for which the Organization was founded. We commend his unfailing perseverance in carrying out his duties as guardian of the principles of the Charter.
221.	Every year the General Assembly opens a new session at which we once again gather, inspired by great hopes and with a firm resolve to promote peace, solidarity among peoples and international cooperation.
222.	In accordance to the principles of the United Nations, the Republic of Djibouti has chosen to follow a policy based on the preservation of its independence and the maintenance of its sovereignty, territorial integrity, freedom and national identity. We try to harmonize national and international endeavors in a spirit of cooperation and understanding towards all nations, because such endeavors could prepare the ground for a better development of peace and prosperity.
223.	At the beginning of the 
thirty-sixth session of the General Assembly, in spite of the deterioration of the international economic situation, the United Nations Conference on the Least Developed Countries, held at Paris from 1 to 14 September 1981, has given rise to great hopes by making it possible for the international community to become aware of the seriousness of the' problems facing those countries. It is none the less true that the measures adopted at that Conference must be placed in the framework of the global development strategy aimed at establishing a more just and more equitable new international economic order.
224.	The Djibouti economy is characterized by its weakness. There is a high rate of urban growth, the industrial and agricultural sectors are almost nonexistent and subsistence activities are low. This weakness is mainly due to the preponderance of the service sector, which depends a great deal on the international situation. The massive population flow following our independence refugees, immigrants, victims of the drought and the rural exodus have posed acute problems in all socioeconomic fields.
225.	After a drought which lasted three years and caused the displacement of more than one third of our rural population, whom the Government regrouped in camps in order to meet their needs, floods this year have worsened our economic situation.
226.	The Republic of Djibouti, with a population of 450,000, has welcomed a large number of refugees, who today make up 15 per cent of its population and with whom it shares its meager available resources without regret and with dignity. That is its way of meeting its international and humanitarian responsibilities.
227.	The Republic of Djibouti, in the framework of its national policy, has given priority to all those projects that will allow it to involve itself in the process of socioeconomic development in order to guarantee to all the enjoyment of their social, economic and political rights without obstruction, within the limits of its resources and in the interest of all the people.
228.	But, in order to achieve those development objectives, the support and assistance of the international community are needed. I take this opportunity to repeat our gratitude to, and appreciation of, all the friendly countries and international organizations for their assistance and support, both material and moral.
229.	Peace and stability are vital for each nation, for they are the two prerequisites for development and thus for socioeconomic emancipation at the national and international levels. The Republic of Djibouti is engaged in establishing peace and stability, not only at the national level but at the regional and international levels.
230.	Strongly committed to African unity and solidarity, the President of the Republic, Mr. Hassan Gouled Aptidon, is worried by the continued hostilities in the Horn of Africa. Deeply inspired by the need to establish peace and security in the region, the President has committed himself to the task of creating mutual trust and cooperation among the nations of the region. On the basis of that commitment, President Gouled made an appeal in August 1980 for an attempt to bring about a negotiated settlement of the conflict in the region. In March, April and May 1981 he began a series of official visits to the countries of the Horn of Africa and other neighboring countries, such as Ethiopia, Somalia, Kenya, Sudan and South Yemen. During those visits the President of the Republic found among his fellow leaders a conviction of the need to seek the possibilities of establishing peace and security in the region, in the interest of the peoples of the Horn of Africa.
231.	We believe that, thanks to the understanding and confidence of all, those goodwill efforts may lead ^tangible results.
232.	Since its accession to national sovereignty, the Republic of Djibouti has ceaselessly maintained and strengthened its fraternal relations of cooperation and solidarity with the other countries of the region. The two pillars of our foreign policy are dialog and cooperation, to which we attach great importance.
233.	We are committed to, and comply constructively with, the principles of the establishment of peaceful, active coexistence in relations among all nations. We are firmly opposed to imperialism, colonialism, neocolonialism, apartheid and racism including Zionism, racial discrimination and other forms of oppression and elimination.
234.	The Republic of Djibouti is at one with the principles and goals of the nonaligned movement. In the implementation of the ideals stemming from those principles and goals, all Member States should harmonize their efforts to maintain the prestige and unity of our movement.
235.	During the past decades, the Indian Ocean has been a focal point of superPower rivalry for zones of influence because of its economic and strategic importance and its importance in the sphere of energy. TTie Republic of Djibouti, as a coastal State, is deeply concerned by the escalation of tension in the region. We support the goals and objectives of the United Nations resolutions aimed at preserving the Indian Ocean as a zone of peace, and attach particular importance to them. In this respect, we are pleased by the decision contained in General Assembly resolutions 34/80 B and 35/150 to convene a conference on the Indian Ocean at the beginning of the 1980s in Colombo, Sri Lanka, to give effect to the Declaration of the Indian Ocean as a Zone of Peace, contained in General Assembly resolution 2832 (XXVI). This can contribute to the establishment of peace and security in that region.
236.	We reaffirm the urgent need for the prompt implementation of that Declaration, and repeat our full support for a successful conference on the Indian Ocean as soon as possible.

237.	The situation in the Middle East is a source of great danger to peace and stability, not only regional but also international, for the Zionist entity ceaselessly violates the sovereignty and independence of Arab countries. Hie premeditated and criminal acts of aggression by Israel against the Arab nation have increased to dangerous proportions, portending disaster for mankind.
238.	The escalation of violence and the intensification of the Israeli expansionist policy of colonialism in the occupied Arab territories, the intensive and brutal attacks that have recurred in southern Lebanon, the annexation of Jerusalem for the in-intentioned purpose of altering the character of the Holy City, Israel's continued and provocative refusal to withdraw from Lebanese territory, the bombing of the Iraqi nuclear reactor and the plan to build a canal from the Mediterranean to the Dead Sea are all deliberate acts of provocation which maintain an explosive state of tension in the region.
239.	It is highly regrettable that all the solutions proposed to date to remedy the crisis in the Middle East have been marked by great weakness in tackling the heart of the question. The whole world Is aware that a just and lasting peace in the Middle East cannot be achieved without complete recognition and granting of the inalienable rights of the Palestinian people, including its right to return to its homeland and to establish an independent State there. All attempts to find solutions to the Middle East crisis must consider and fully accept the participation of the PLO, the sole representative of the Palestinian people, as a fully fledged partner in all negotiations concerning the future of the Palestinian people.
240.	The Arab countries have always wished to live and to coexist in just and lasting peace, guaranteeing to all parties independence, peace and security. Contrary to this, Israel has constantly shown complete defiance of all moral values and international norms.
241.	Israel's isolated and barbaric actions are no longer convincing even to its fervent partisans in the United States and in Europe, who continue to give it unlimited support to the detriment of the legitimate rights of the Arab peoples.
242.	We wish to reiterate our unconditional support for and solidarity with the struggle of the Palestinian people, under the auspices of the PLO, its sole representative, for its inalienable rights.
243.	We wish to welcome here the peace efforts undertaken by the Kingdom of Saudi Arabia and we support the peace settlement presented by His Royal Highness Prince Eahd ibn Abdul Aziz.
244.	The attempt to eliminate the Lebanese people is a clear extension of Israel's virulent strategy of aggression whose sole goal is to destroy the Arab nation. Israel's continued violation of Lebanon's air space, territory and territorial waters and its intensive attacks against highly populated areas in Beirut, killing thousands of civilians, and causing severe destruction, are all living examples of that strategy. The whole world has on many occasions condemned the Israeli plan to sabotage Lebanese sovereignty and has reaffirmed the urgent need to protect the unity, sovereignty and territorial integrity of Lebanon. The international community must take more concrete measures to preserve Lebanese sovereignty.
245.	Apartheid, which has been unanimously condemned by the United Nations as a crime against humanity and against human conscience and dignity, considerably aggravates the situation in southern Africa and seriously disturbs world peace and security.
246.	Tension and confrontation in southern Africa cannot be eliminated nor can peace be established until Namibia's liberation from the illegal occupation of the South African regime and the dismantling of the apartheid system are completely achieved. It is not enough to rise up against apartheid or to raise .n outcry. The system must be condemned concretely by active support for the struggle waged by the liberation movements in providing them with the best possible moral, material, political and diplomatic assistance.
247.	The barbaric South African regime continues its policy of repression. The policy of bantustanization, the blind violence against peaceful demonstrators opposing apartheid, the political trials followed by imprisonment, the torture of political prisoners and the assassinations while in detention are but a few examples of the horrors existing in South Africa under the Pretoria regime, which continues to defy the relevant United Nations resolutions.
248.	We appreciate the fact that the International Conference on Sanctions against South Africa, sponsored by the United Nations in cooperation with the OAU, held in Paris last May, has considered new international actions to eliminate apartheid and to support the struggle of the liberation movements.7 We support measures aimed at a total arms embargo against South Africa and in particular at preventing it from acquiring the nuclear weapon.
249.	Concerning Namibia, the current impasse presents a crisis situation that endangers peace and security in the region. It is clear that the South African regime does not accept a negotiated agreement on the basis of the United Nations plan on the question of Namibia. In defiance of all international norms, it continues to engage in barbaric acts and systematically to detain leaders of the liberation movement, all in order to stifle the success of the liberation movement, strengthen its occupation of Namibia and carry out its campaigns of aggression against neighboring States.
250.	The Republic of Djibouti firmly condemns the aggression perpetrated against the fraternal people of Angola by the despicable regime in South Africa.
251.	The international community, in view of its responsibility regarding the Namibian people, must no longer remain impassive when faced with the acts of aggression committed by the South African regime. It is high time that Governments and organizations which maintain economic, political and diplomatic relations with South Africa cease their activities, express solidarity with the Namibian people and participate in common efforts to speed up the decolonization of Namibia.
252.	We reaffirm our support for SWAPO, the sole legitimate representative of the Namibian people, in its armed struggle to achieve self-determination, liberation and national independence.
253.	We firmly believe that the only basis for a just negotiation on the Namibian question is the correct implementation of Security Council resolution 435 (1978), which requires fair elections under the supervision of the United Nations in keeping with the principles of self-determination and genuine independence for Namibia, as well as of resolution ES8/2 adopted during the eighth emergency special session of the General Assembly on Namibia.
254.	The delegation of the Republic of Djibouti is deeply worried by the conflict between Iraq and Iran. We hope that the two countries will resolve their differences in accordance with the principles of the Islamic Conference and of the nonaligned movement. We welcome efforts at finding a peaceful solution of the IraqiIranian war and we ask the nonaligned movement, the Islamic Conference and the United Nations to redouble their efforts to achieve fruitful results in order to restore peace to that region.
255.	As regards the question of Western Sahara, we are greatly encouraged by the continued efforts made by the OAU to put an end to the dispute by peaceful means. The establishment of the Ad Hoc Committee of the OAU is a demonstration of goodwill and commands our full support.
We support proposals that will make it possible for the people of Western Sahara to exercise its right to self-determination in accordance with the recommendations of that Committee.
256.	The continued presence of foreign armed forces in Afghanistan in spite of the repeated appeals of all peace loving nations for their withdrawal prevents the Afghan people from expressing its will by choosing its government through free elections. That aggression and military presence also endanger the independence, sovereignty, territorial integrity and nonaligned status of the countries of the region. My Government has on many occasions denounced this foreign military intervention in Afghanistan as a flagrant violation of the Charter of the United Nations and as an act of aggression against human rights and the freedom of peoples. We insist upon an overall political solution based on full respect for the independence, sovereignty, territorial integrity and nonaligned status of Afghanistan.
i
257.	In connection with the question of Kampuchea, the serious international consequences of the situation in that country have become a source of concern to my Government, which is opposed to foreign armed intervention and the presence of foreign forces in any country. We reaffirm the need for the withdrawal of all foreign forces from the territory of Kampuchea as well as the organization of elections supervised by the United Nations in keeping with the relevant resolutions of the General Assembly.
258.. We firmly believe that the United Nations is the most appropriate forum for the bringing together of ideas in order to find the most favorable means of resolving all vital questions concerning the general development of mankind. We believe in the United Nations. In that spirit we join the other Member States and share their concerns and their aspirations.
259.	Our strength resides in the extent to which we respect and comply with the objectives and principles on which the Organization is based.


